Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(2) as anticipated by Harvey et al (US 2016/0001183 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Harvey et al (US 2016/0001183 A1) in view of Forouhar et al (US 2015/0131845 A1).
1. Harvey discloses a device, comprising: a memory to store instructions; and a processor coupled to the memory, wherein responsive to executing the instructions (Fig. 1), the processor performs operations comprising: 
identifying, among a plurality of team-relevant video clips, one or more team-relevant video clips associated with a participating team of a team-based video gaming session of a team-based video game; receiving user-generated input generated by the participating team; receiving the plurality of team-relevant video clips; training a software application according to the user-generated input and 
determining a beneficial strategy for the participating team based on a target gaming result collectively beneficial to all members of the participating team and not necessarily any single member of the participating team, the beneficial strategy determined from analysis of the image processing of the one or more team-relevant video clips and the user-generated input associated with the participating team [0032]-[0033], [0066]; 
responsive to the determining, generating team-based strategy information for a player of the participating team based on the beneficial strategy; and providing the team-based strategy information to equipment utilized by the player of the participating team (Fig. 4 & 5), [0067]-[0068].
Alternatively, if applicant disagrees that the game data of Harvey does not comprise video clips, Forouhar discloses the game data can comprise video clips associated with any event or outcome of interest identified using the analytics software [0078], [0092], [0118]. It would have been obvious to a person of ordinary skilled in the art to modify Harvey with Forouhar and would have been motivated to do so to allow players to review video clips associated with the associated game events.
2. Harvey discloses the device of claim 1, wherein the operations further comprise recording the plurality of team-relevant video clips responsive to detecting team-relevant triggers during monitoring of gameplay of the team-based video game [0071]-[0072].
3. Harvey discloses the device of claim 1, wherein the one or more team-relevant video clips associated with the participating team include a team-relevant video clip recorded during the team-based video gaming session of the team-based video game [0071]-[0072].

5. Harvey discloses the device of claim 1, wherein the software application comprises a machine learning algorithm [0065]-[0072].
6. Harvey discloses the device of claim 1, wherein the team-based strategy information indicates an action to be undertaken by the player of the participating team according to the beneficial strategy [0065]-[0072].
7. Harvey discloses the device of claim 1, wherein the team-based strategy information instructs the player of the participating team to perform a gaming action beneficial to the participating team and not beneficial to the player [0065]-[0072].
8. Harvey discloses the device of claim 1, wherein the user-generated input generated by the participating team and the plurality of team-relevant video clips is received during team-based video gaming session and is provided to the software application in real- time [0062].
9. Harvey discloses the device of claim 8, wherein the team-based strategy information is provided to the player during the team-based video game to achieve the target gaming result in real-time [0062].

10-17.  Harvey or Harvey and Forouhar discloses a non-transitory machine-readable storage medium, comprising instructions, wherein responsive to executing the instructions, a processor performs operations comprising: recording a plurality of team-relevant video clips responsive to detecting team- relevant triggers during monitoring of gameplay of a team-based video game; identifying, among the plurality of team-relevant video clips, one or more team- relevant video clips associated with a participating team of a team-based video gaming session of the team-based video 

18-20.  Harvey or Harvey and Forouhar discloses a method, comprising: recording, by a processing system including a processor, a plurality of team-based video clips associated with a participating team of a team-based video gaming session responsive to detecting triggers during monitoring of gameplay of a team-based video game; receiving, by the processing system, user-generated input generated by the participating team; determining, by the processing system, a beneficial strategy for the participating team based on real-time game analysis of one or more team-based video clips associated with the plurality of team-based video clips, the user-generated input, or both, the beneficial strategy adversely affecting a gaming performance of a player of the participating team to improve a gaming result of the participating team; generating, by the processing system, team-based strategy information for the player of the participating team based on the beneficial strategy; and providing, by the processing system, the team-based strategy information to equipment utilized by the player of the participating team as similarly discussed above.

Please see attached USPTO form PTO-892.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H. LIM whose telephone number is (571)270-3301.  The examiner can normally be reached on 10:00-6:00, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-




/Seng H Lim/Primary Examiner, Art Unit 3715